Case 2:20-cv-00887-RAJ Document 28-3 Filed 06/11/20 Page 1 of 3




 EXHIBIT 4
           Case 2:20-cv-00887-RAJ Document 28-3 Filed 06/11/20 Page 2 of 3


From:             Holmes, Peter
To:               LAW_All_Employees
Subject:          RE: BROADCAST: Day of Reflection and Black Lives Matter Seattle-King County Proposed General Strike on
                  Friday, June 12
Date:             Wednesday, June 10, 2020 4:53:55 PM


CAO Team –

I'm writing to fully endorse this message below from our Seattle Department of
Human Resources Director. We're experiencing an incredible moment in history, and
if you want to take time off to participate in this Friday’s General Strike, I’m asking
supervisors to please be accommodating.

If you’d like to reflect or peaceably speak your voice, more power to you! (but if you
go outside, please consider wearing a mask to stay healthy for the challenges ahead)

Very truly yours,

Pete

From: Email Broadcast <Email_Broadcast@seattle.gov>
Sent: Wednesday, June 10, 2020 1:40 PM
To: Email Broadcast <Email_Broadcast@seattle.gov>
Subject: BROADCAST: Day of Reflection and Black Lives Matter Seattle-King County Proposed
General Strike on Friday, June 12

The following email has been approved for Citywide Broadcast by the Mayor’s Office
Point of contact for this broadcast: shr_info@seattle.gov


Dear City employees,

I witnessed the events of the past week with both awe and sorrow. I have sorrow for the tragedies
that have passed before this moment. I am in awe because as a Black man in America, I see people
united and rising up to fight systemic injustice and inequities in a way I have never witnessed before.

I wish to take this moment to thank you, all employees at the City, for what you do in service to local
communities – especially in times of crises like these. I have been thinking a lot about our City’s
values, in particular, Racial Equity and Social Justice. This value is very important to me personally. It
is also an institutional commitment to break down systemic barriers, prioritize racial equity in
policies and decisions, and acknowledge historical truths – so that the future does not look like the
past. In the coming days and months, we will hold space for conversations with employees to shape
a different and more equitable way forward together. More information will be shared soon.

One step we are taking now as a City is to designate Friday June 12, 2020 as a day of reflection and
action to recognize the importance of our RSJI principles and the need to take concrete steps to end
systemic racism and to build a better, more equitable future together. Any employee who wants to
        Case 2:20-cv-00887-RAJ Document 28-3 Filed 06/11/20 Page 3 of 3


participate in the statewide day of action or take a personal day on Friday, June 12 is encouraged to
request paid or unpaid leave.

The City has directed supervisors to do their best to accommodate City employees who request
leave or wish to flex their schedule on Friday, June 12. Please check with your supervisor and follow
your department’s leave policies and/or speak with your department’s HR representative if you have
questions.

We are also still in the midst of a pandemic and public health emergency. So, as you move to use
your voice in community, I encourage you to wear a face covering. Please stay safe and healthy and
take care of yourselves and each other.

Bobby

Bobby Humes
Director
Seattle Department of Human Resources
